ON THE MOTION TO ADVANCE.
On January 19, 1949, the City Council of the City of Jackson passed an ordinance extending the city limits so as to annex some twelve square miles of additional area immediately adjacent to the present city limits. Kelly Vail prosecuted an appeal to the Circuit Court of Hinds County and was later joined in his appeal by Elmore D. Greaves.
There was a jury and verdict in the Circuit Court upholding the reasonableness of the ordinance, and from the judgment of that Court the case has been brought here on appeal. However, the case is not before us now on the merits. The City of Jackson has filed a motion to advance and it is now before us only on that motion.
An appeal bond was filed in the Circuit Court by Elmore D. Greaves on March 22, 1949, and two days later an appeal bond was filed by Kelly Vail.
The City of Jackson contends that the appeal in this matter is returnable before this Court forthwith under the provisions of Section 1956 of the Code of 1942, which reads as follows: "Appeals from judgments against persons deprived of their liberty in cases of habeas corpus, *Page 318 
and from judgment on informations in the nature of quo warranto to try the right to a public office, whether state, district, county, or municipal, and in actions of mandamus where the public interest is concerned, and in cases at law or in chancery involving taxes claimed by the state, county, or municipality, may be returnable before the Supreme Court immediately, without reference to the return-days for other appeals; and when the transcript of the record of the case shall be filed in the office of the clerk of the Supreme Court, the appellee having been summoned to appear and answer the appeal, ten days after service of the summons on him or his attorney, the court shall consider such cases as entitled to be heard without regard to the district from which they are brought, and in preference to all civil cases, and they shall be heard and disposed of with all convenient speed."
(Hn 1) The appeal does not involve any ordinance levying a tax against the land within the boundaries as extended, nor does it involve any "taxes claimed" by the municipality, as provided in the above-mentioned statute. Hence the appeal is not returnable forthwith, but is returnable as any other case except those specifically provided for in the above cited statute.
The City of Jackson further argues that the Court may, in its discretion, advance this cause.
Section 1942, of the Code of 1942, provides that the terms of this Court shall be held on the second Monday of September and on the first Monday of March in each year. Section 1955 provides that the return-days for appeal shall be the first day of each term and such other day or days as may be designated by a rule or order of Court, except in cases in which an appeal is provided for at any time during the term of the Court.
Rule 35 of this Court provides that except as may be otherwise provided by law, the first day of each term and the first Monday of January, May, and July shall be the *Page 319 
return-days for all appeals and all processes in civil cases.
Except in the cases specifically provided for by Section 1956, Code 1942, the return-days for appeals in this Court are the first Monday of January, the first Monday of March, the first Monday of May, the first Monday of July, and the second Monday of September.
(Hn 2) We held in Meridian Coca-Cola Bottling Co. v. Watson,163 Miss. 486, 138 So. 407, that under our statutes appeals are returnable to the first return-day after the filing of the appeal bond, that is, more than ten days therefrom. See also Weir v. Killian, 59 Miss. 520. Since the appeal bond was filed by Elmore D. Greaves on the 22d day of March and by Kelly Vail on the 24th day of March, the appeal is returnable to the first day of May. The motion does not seek the advancement of the case to a time which is prior to the return-day of the appeal.
The motion to advance is based upon the contention that the questions involved on the merits of the case are of great public interest. It is charged that the area attempted to be added to the City constitutes densely populated, residential, and commercial area immediately adjacent to the present city limits, all of which said areas and the inhabitants thereof are urgently in need of the benefits which will be derived from the annexation of said areas within the City of Jackson, such as police protection, fire protection, lower fire insurance rates, garbage collection, bus service, school facilities, water, pest control, and city building inspection, sanitary sewage, and other benefits. It is alleged that approximately 35,000 people reside in the area proposed to be annexed.
It is necessary that the city and county officers learn as early as possible whether or not the area is to be assessed as within or without the city limits; that the proper school boards be advised in order that they may make the proper contracts with teachers and for the operations of schools; and that the city should be advised in order that it may determine whether or not to purchase necessary *Page 320 
additional fire equipment and other municipal facilities to provide services to this additional area.
It is inescapable that questions are involved here that will embarrass the operations of both the city and the county government, unless disposed of, and that there is a public as well as a governmental need for these questions to be determined at the earliest convenient time.
Counsel for Vail argues that this Court has no power or authority to advance any case on the docket except those expressly provided for in Section 1956, Code of 1942, and cites Jackson Loan  Trust Co. v. State, 96 Miss. 347, 54 So. 157, in support of his position. But that decision was based on a construction of Section 4902, Code of 1906, limiting the power of the Court to hear a case from a district not then on call, and that Statute, Section 4902, Code of 1906, was repealed by Chapter 163, Laws of 1916. The Court no longer hears cases by districts, and the limitation of the statute, Section 4902, Code of 1906, no longer exists. Hence Jackson Loan  Trust Co. v. State, supra, is not now in point.
(Hn 3) This Court now has inherent power to control the disposition of the causes on its docket with economy of time and effort for itself, for counsel, and for litigants, especially in cases of extraordinary public moment. It is true that the individual may be required to submit to a slight delay in order to permit the advancement of this cause, but this delay is not immoderate in extent and not impressive in its consequences. The public welfare and convenience will be thereby promoted, and the right of the individual must yield to this extent. Landis v. North American Company, 299 U.S. 248, 57 S. Ct. 163, 81 L. Ed. 153; Weston v. Hancock County, 98 Miss. 800, 54 So. 307.
It is the judgement of the Court that the motion to advance should be and it is hereby sustained and the case is set for hearing on the 23d day of May, 1949. The appellants shall filed their briefs on or before May 10, 1949. *Page 321 
The reply brief for the city shall be filed on or before May 18, 1949.
Motion Sustained.